IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 GARY L. GREGG AND MARY E. GREGG, : No. 490 WAL 2018
                                  :
                 Respondents      :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
             v.                   :
                                  :
                                  :
 AMERIPRISE FINANCIAL, INC.,      :
 AMERIPRISE FINANCIAL SERVICES,   :
 INC., RIVERSOURCE LIFE INSURANCE :
 COMPANY AND ROBERT A.            :
 KOVALCHIK,                       :
                                  :
                 Petitioners      :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioners, is:


             Whether the Superior Court improperly held that a strict
             liability standard applies to a claim under the “catch-all”
             provision of the Pennsylvania Unfair Trade Practices and
             Consumer Protection Law, 73 P.S. §§ 201-1 et seq as
             amended in 1996, even though the provision expressly
             requires proof of “fraudulent or deceptive conduct.”


The Application for Leave to File Statement in Support of Petition for Allowance of Appeal

is DENIED as moot.